Title: To George Washington from Robert Dinwiddie, 19 August 1756
From: Dinwiddie, Robert
To: Washington, George



Sir
Williamsburg Aug. 19th 1756

Yr Letter of the 4th I recd & note it’s Contents—I observe You have been much engag’d in settling the proper Plans for the Chain of Forts propos’d to be built; & I doubt not the Places You have fix’d on are the most proper as You know the Situation of the Cotry You are the best Judge thereof.
With Concern I see the Roll of Yr Companies & I am sorry they are so deficient in Numbers, the Officers by no means compli’d with their Promises & Engagemts when they recd their Commissions; & the Draughts from the Militia much short of my Expectation, & indeed the laying the Fine of 10£ on those that wou’d not march out entirely defeated the Law, & was much against my Opinion, but I was glad of any Law that had a Prospect of augmentg the Forces; but even with that Inconvenience, the Affair has been poorly conducted in the different Counties the dastardly Spirit in our common People, & the want of proper Rule in the Officers, has been of very bad Consequence to our Affairs.
I approve of Your disposal of the two vacant Companies to Yourself & Colo. Stephens—I shall be glad the Draughts made after the return of the Militia be as You desire those from

Prince Wm Fairfax & Culpeper to march directly to Winchester, & please write to the Comanding Officers accordingly, as I am so much hurried that I have not Time, You may write in my Name.
I am sorry for the Behavior of the Militia that were with Lieut. Rutherfurd, the Officers are deficient in keeping them under strict Command. Till an Expedition is concerted to the Ohio Capt. Steuart’s Company must do Duty on Foot, & their Pay must be reduced during that Time, & You may assure them as soon as the Troop is again form’d they Pay shall be accordingly augmented as at first.
The building the Forts is a necessary Work, but the protecting the Frontiers is more essential; therefore I would recommend as much as You possibly can to have Your Men at Call on any apparent Danger, tho’ I fear it will be impracticable when divided at such distance, unless You appoint a proper Place for a general Rendezvous on any Alarm given which You are the ⟨on⟩ly Judge of from Your Knowledge of the Country.
If You can enlist Servants agreeable to the Act of ⟨Par⟩liamt the Master of such Servant shall be paid for the Time they have to serve in Proportion to the first Purchase, but I think You shoud be careful not to enlist any Convicts who probably may be fractious, & bad Examples to the others, & I wish this may have the desir’d Effect for I cannot think of any Method to raise Men till the Assembly meets & that at present is very uncertain.
I am glad You have thot of Lieut. McNeil who I believe is a very deserving Man. As to Fort Cumberland, it’s a King’s Fort & a Magazine for Stores, it’s not in my Power to order it to be deserted, & if we did it wou’d encourage the Enemy to be more audacious; when Ld Loudoun comes here which I expect will be about the 20th of Nov. he has full Powers to do what he thinks proper & a Representation to him will be regular, at present it must be properly supported with Men, & I think from the Plan of Your Forts one of them is not above  Miles distant from Fort Cumberland.
I observe You mention Your Men want many Necessaries; I do not touch the Public Money, I shew’d Your Letter to the Speaker & I suppose he will answer it—I told him I thot the Men shou’d be paid the full 8d. ⅌ Day witht any Deduction, which is agreed to, & that the new Cloathing on arrival be given

them by way of Encouragement, & I hope this Step will raise their Spirits & engage them to the discharge of their Duty with Alacrity; if You had sent Word what they mostly wanted might be purchas’d here, as I suppose the Cloathg will be here before Xtmas.
If I hear of any Opportunity I shall send You two Drums, but I suppose you may have the old ones mended, the Associators had two which were left at Winchester or Fredericksburg, which You shou’d call for—I now write to Colo. Fairfax to pay You the Balla. in his Hands of 600£ he had of me—I know Nothing of Capt. Gist’s Accts probably they may be with the Committee, I shall be glad to do him any good Offices in my Power.
The Acct Capt. McNeil writes You about the Rangers in Augusta I believe is Truth & shall take Care when they come to be paid, having several Informations to the same purpose.
I believe You will not be summon’d on Napp’s Affair if Witnesses sufficient without You can be procured as I shall be glad You were here about the 20th of Nov. when I expect the Earl of Loudon—I desire You will order Lieut. Hall down here the 14th of Octr to be Evidence against Mr Hedgeman who has treated my Character in a villanous manner, & with great Injustice & I am determin’d to make an Example of him.
A great Body of Quakers waited on me in regard to their Friends with You, praying they may not be Whipped, u⟨se⟩ them with lenity, but as they are at their own Expence I wou’d have them remain as long as the other Draughts.
I have had no proper Application in regard the Militia that have enlisted & if they do I shall give little Attention to it, as from what You mention they enlisted without any Compulsion, & took the Money without Objection, or offering to return the same in twenty four Hours—The incorporating the Rangers with the Regiment will be very agreeable, if done with their Consent, & I hope by Arguments You may be able to prevail on them, for the Fund apropriated for paying them as Rangers is exhausted; they will now receive 8d. ⅌ Day & a Suit of Cloaths as soon as they arrive without paying for them.
The Nottoway Inds. are not return’d, I think they shd be paid to encourage the Tuscarraros to our Assistance—Mr Timberleak,

if he inclines to serve as a Volunteer, must wait the course of Preferment with the other Young Gentlemen.
I wrote fully to Ld Loudoun about an Expedition to the Ohio, but his Attention to the Affairs to the Noward is so great, that I cannot expect any Thing of that kind to be done this Year, but when he comes here I shall have an Opportunity of speaking fully on that & several other Matters.
I cannot tell how to prevent the Pensylvania Butchers driving of our Cattle, unless You threaten them in a Military Manner; it’s a Grievance that shou’d be amended & therefore what prudent Steps You take to prevent it, I shall support You therein—And no doubt Provisions must be purchas’d for the Regiments & the Forts, I shall speak to the Treasurer on that Subject, & a Commissary must be appointed, I shall therefore press the giving of Money to purchase Provisions of all kinds.
I did hear of one Cherokee’s being with the other Indians that took Vass’s Fort, & I understand there are numbers of each different Tribe & they assume the Name of Allegany Indians. I have not heard from Major Lewis since he left this, I sent a Messenger to the Cherokees about five Weeks ago & expect his return very soon, I hope he will bring Nothing but what may be agreeable—Pray cannot You procure a trusty Indian or two to go to the Twightwees to endeavour to keep them in our Interest, & to let them know the Number of Warriors the Great King the other Side of the Water has sent for our mutual Protection? such a Message I conceive will be of great Service.
I have order’d three Forts in Halifax & one in Bedford to be built by the Militia, & garison’d by them for some Time—Colo. Stewart of Augusta proposed, & sent the Sketch for fourteen Forts to be garrison’d by 700 Men, but I took no Notice of it, waiting for Capt. Hog’s report of what he thinks may be necessary, & to be Manag’d with Frugality, for the People in Augusta appear to me so Selfish, that private Views & Interest prevails with them without due Consideration of the Public Service, which makes me much on my Guard with them.
I have sent up a new Como. of the Peace for Frederick County, & I have wrote Ld Fairfax to apply to the Court to curtail the Tipling Houses, which is of great Prejudice to our Men, & I hope this will have the desir’d effect; I doubt not You sent Yr

Drum about the Town forbiding them to trust Your Men, or entertaing them at improper Hours, if guilty that You will take them into Custody, this may probably terrify them.
I doubt not You are strongly solicited for Men on every Alarm; Your own Prudence must direct You in sending Parties out; I am Weekly solicited from Augusta & the other frontier Counties to the Soward, & I am oblig’d to write many Letters to the Commandg Officers to assist the Frontier Settlements—I am convinc’d from the Number of Men You have it’s difficult to give attention to all Complaints & Solicitations.
The Militia that Ld Fairfax order’d to range about Conegachege, may be continued as long as You may think them absolutely necessary—I think I have fully answer’d Your Letter & in what I may be deficient Your own Prudence must supply—War was proclaim’d here the 7th & I order’d Mr Walthoe to enclose You a Copy to be proclaimed at the head of Your Companies, & to be sent to Fort Cumberland & in case of miscarriage I send You a printed Copy—Pray God it may be attended with Success, in all our Operations at Home & abroad.
Have You order’d the Guns at Rock Creek to be brought to Winchester?
Your Accounts I think have pass’d the Committee & I have given my Warrant for £5000—I wish You Health & Success in all Your Operations & I remain Sir Your humble Servant

Robt Dinwiddie


P.S. When the Draughts are discharg’d in Decr the number of private Men will be very few, in course there must be a reduction of Officers, as each Company shoud not be less than fifty, but I shall speak to You on this head when You come here.
Ensn Fleming with Ct. Hog has wrote me for Leave to come here to settle some private Affairs; if You think proper to indulge him I shall approve of it.

